                                   IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                                           SOUTHERN DIVISION

ANTONIO R. SPENCER, AIS #244156                             )
   Plaintiff,                                               )
                                                            )
v.                                                          )
                                                            )              CIVIL ACTION 15-00477-JB-B
CAPTAIN D. FAILS, et al.,                                   )
   Defendants.                                              )

                                                       ORDER

         This matter is before the Court on review of the Order granting Plaintiff's counsel's

request for payment of Special Attorney Admissions Fund (Fund) costs. (Doc. 84).1

         On November 5, 2018, upon reconsideration of a prior denial (Doc. 9, 17), the Magistrate

Judge2 appointed Thomas M. Wood, Esq. as counsel for Plaintiff. (Doc. 66). On February 8, 2019,

counsel moved for pre-approval of anticipated costs for mileage/travel expenses, deposition

expenses, cost for copies from the DOC (third party subpoena production), and for already



         1
           This Court has created a Special Attorney Admissions Fund (Fund). S.D.ALA. Standing Order No. 16. “The
Special Attorney Admission Fund [is] maintained…to compensate appointed counsel in civil rights actions for
reasonably incurred expenses authorized by prior order of the Judge to whom the action is assigned.” S.D. Ala. LR
67.1(a). One type of expenditure that can be made from the monies contained in the fund is “[r]eimbursement of
pro bono counsel for out-of-pocket expenses, payment of compensation to pro bono counsel, and payment of
witness fees and other expenses on behalf of indigent pro se civil litigants.” S.D.ALA. Standing Order No. 16, Attached
Plan for the Administration of the Special Attorney Admissions Fund, ¶5.F. The procedure for requesting and
receiving payment from the Special Attorney Admissions Fund is as follows: "….(c)…Payments from the Fund require
the order of the Chief District Judge or his/her designee, in an amount and with a priority determined by such District
Judge in light of the condition of the Fund and any other pending or anticipated requests; (d)…All requests for
payment from the Fund shall first be submitted in writing to the Judge assigned to the action. If the request is
approved, the assigned Judge’s written authorization shall then be forwarded to the Chief Judge or his/her designee
for action in accordance with subsection (c) above." S.D. ALA. LR 67.1(c)-(d). In this case, the assigned District Judge
referred the request for payment to the U.S. Magistrate Judge for appropriate action per Section 636(a)-(b).

         2
             Upon referral for appropriate action.

                                                           1
incurred $11.42 for copies of medical records (third party subpoena Baldwin Bone & Joint, P.C.).

(Doc. 82). Counsel also requested that the court proceed with issuing $2,500.00 to him,

referenced as the cap in this case.

        Pursuant to S.D.Ala. Civil Local Rule 67.1(d), when the assigned judge authorizes payment

of funds from the (Fund) maintained by the Clerk of Court, that authorization is then forwarded

to the Chief Judge, or her designee, for action.3 Then, monies from the Fund are paid out on the

Chief District Judge’s order, in amounts and priorities as she determines. S.D. Ala. Civil LR 67.1(c).

        At the time counsel's motion was filed on February 8th, only $11.42 of the requested costs

had been incurred (supported by a submitted invoice). The other requested costs had not yet

been incurred and were merely anticipated/estimated.                Thus, counsel was requesting an

advance for costs. Such is not permitted under the Fund which only provides for reimbursement

of expenses already incurred. However, on March 4, 2019, counsel supplemented the request

with certain costs already incurred: $344.52 in mileage expenses (travel to/from Atmore and

Montgomery - as attested to by counsel in the motion); and $172.00 for DOC records (third party

subpoena request -- supported by invoice). (Doc. 83). As such, the following incurred costs are

before the Court: $11.42 (medical records), $344.52 (mileage), and $172.00 (DOC records).

        Upon consideration, the undersigned DOES NOT APPROVE the request as granted in Doc.

84. Instead, it is ORDERED that counsel's motion is GRANTED in part and DENIED in part as

follows: GRANTED as to the already incurred costs of $11.42 (medical records), $344.52



3
 Chief Judge DuBose has designated the undersigned as approval authority for reimbursement requests in this
matter.

                                                    2
(mileage), and $172.00 (DOC records), but DENIED as to the remainder, such that only

disbursement of $527.94 from the Fund is APPROVED, made payable to Thomas W. Wood, Esq.

      DONE and ORDERED this 11th day of March, 2019.


                                               s/JEFFREY U. BEAVERSTOCK
                                               UNITED STATES DISTRICT JUDGE




                                           3
